Opinion issued August 30, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00113-CV
____________

BEASLEY TAYLOR LIVINGSTON, Appellants

V.

ANH NGUYEN, M.D., RIVER OAKS SURGICAL CENTER, L.L.P. AND
RIVER OAKS ANESTHESIA CONSULTANTS, P.A., Appellees



On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2005-47693



MEMORANDUM OPINION
 Appellant Beasley Taylor Livingston has neither established indigence, nor
paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent), 20.1 (listing requirements for establishing indigence); see also
Tex. Gov't Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees
in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, appellant Beasley
Taylor Livingston did not adequately respond.  See Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
	The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.